Citation Nr: 1327511	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  09-22 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for squamous cell invasive urethra carcinoma, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for chloracne, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to service connection for squamous cell invasive urethra carcinoma is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Service personnel records indicate the Veteran entered Vietnam; herbicide exposure is conceded.

2.  The Veteran does not have a current diagnosis of chloracne, and no diagnosis of chloracne was documented during the claims period.


CONCLUSION OF LAW

The criteria for service connection for chloracne have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in January 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of 'relevant' records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be 'necessary' to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  Service treatment records, post-service private and VA treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Board notes that the Veteran has reported he had surgery in 1969 following separation from service; however, those records are unavailable as the treating physician at that time had passed away.  The Board finds that VA has fulfilled its duty to assist in obtaining such records.

The Board acknowledges that the Veteran has not been afforded a VA medical examination.  In that regard, the Board finds that a VA examination is not necessary.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.  The Veteran's service treatment records are negative regarding any diagnosis, complaint, or abnormal finding pertaining to his skin.  Moreover, there is no evidence that a skin disability might be associated with service.  Accordingly, the Board has concluded that a VA examination is not warranted in this case.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the Board will proceed to a decision on the merits as to the issue on appeal.

In deciding to proceed with a decision on the appeal of the denial of service connection for chloracne, the Board is aware that the Veteran submitted additional evidence in June 2012, after the statement of the case (SOC) was issued in June 2009 and the case was on appeal at the Board.  38 C.F.R. § 20.1304(c) states that any 'pertinent' evidence submitted by the Veteran which is accepted by the Board must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the Veteran.  No such waiver was received in this instance.  However, upon review of the evidence, the Board notes that the additional evidence contains private medical records of treatment for penile squamous cell carcinoma in May 2012.  This issue is addressed in the REMAND below.  This additional evidence is not 'pertinent' to the claim for chloracne on appeal as it does not indicate and treatment, complaints, or diagnosis of chloracne.  As such, the Board finds although the new evidence was submitted without a waiver, it is not 'pertinent' evidence to the issue decided herein.  Therefore, the provisions of 38 C.F.R. § 20.1304 are inapplicable with respect to the chloracne issue.  

II.  Rules and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA regulations also provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), including chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586 -57,589 (1996); 72 Fed. Reg. 32,345-32,407 (Jun. 12, 2007).

III.  Factual Background and Analysis

The Veteran claims that he should be granted service connection for chloracne due to exposure to herbicides during service.  

Service treatment records, including an April 1969 separation examination, are negative for any treatment, complaints, or diagnosis of a skin disorder. 

Post-service VA and private treatment records lack any complaints of a skin disorder.  There is no indication of treatment for a skin disability or a clinical diagnosis referable to the Veteran's claimed chloracne.

In a January 2008 statement, the Veteran indicated that he showed his private physician the list of presumptive disorders, and that his physician told him that he "(possibly)" had chloracne.  

In a November 2008 statement, the Veteran reported that approximately 6 months after separation from service, he underwent surgery for a cyst on his penis.  The Veteran claimed that his physician told him that his was probably from lack of available hygiene and exposure in Vietnam.  

Upon careful review of the record, the Board has concluded that service connection for chloracne is not warranted.  In that regard, the Board observes that in-service and post-serve treatment records are negative for any complaints, treatment, or diagnosis of a skin disability.

The grant of service connection requires competent evidence to establish a diagnosis and relate the diagnosis to the Veteran's service.  Though the Veteran has filed a claim for service connection, the record does not contain a clinical diagnosis associated with the claim.  Moreover, it does not contain reliable evidence which relates such complaints of a skin disorder to any injury or disease in service to include herbicide exposure.  Rather, the Veteran's active and reserve service treatment record show a clinical normal skin throughout service to include on separation examination.  

Even assuming that the Veteran is credible that his physician told him he "possibly" had chloracne, the Board does not find this evidence persuasive that the Veteran has a current chloracne diagnosis.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical opinions couched in terms of 'may' or 'possible' are too speculative to establish service connection).

In essence, the Veteran has not identified or produced any evidence, medical or otherwise, that would tend to show that he currently has any clinical diagnosis referable to his claimed skin disorder that is related to service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  The Board acknowledges the Veteran's claim that he has chloracne.  However, the VA treatment records do not reveal such a diagnosis.  While the Board is sympathetic to the Veteran's assertions, and recognizes that he is competent to report symptoms, the Board ultimately places more probative weight on the lack of clinical diagnosis and contemporaneous statements upon separation and to a VA treatment denying skin problems.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In summary, there is no credible evidence establishing a current skin disability or that the Veteran has had chloracne at any time during the course of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007) (requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim).  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for chloracne, to include as secondary to herbicide exposure, is denied. 


REMAND

The Veteran is seeking service connection for is squamous cell invasive urethra carcinoma.  The Board denied service connection for squamous cell invasive urethra carcinoma finding there was no competent medical opinion etiologically relating the Veteran's squamous cell invasive urethra carcinoma to his active duty service. 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

In this case, in a November 2008 letter, the Veteran's private physician indicated that "there is a high likelihood that some form of chemical exposure and subsequent surgery may be somehow correlated with the development of this very aggressive penile carcinoma."  He further noted that he was "suspicious that potential chemical exposure may have been brought on by [the Veteran's] service during the Vietnam War era."  As this opinion indicates there may be a nexus between his current penile cancer and service, the Board finds a VA examination is necessary to obtain an opinion as to the etiology of the Veteran's squamous cell invasive urethra carcinoma.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of squamous cell invasive urethra carcinoma.  The claims folder and a copy of this Remand must be made available to, and be reviewed by, the examiner prior to the examination, and he or she should accomplish any indicated special tests, studies or additional consultations.

The examiner should opine whether it is at least as likely as not (at least a 50 percent or more probability) that the Veteran's squamous cell invasive urethra carcinoma is related to his active service, to include in-service herbicide exposure.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

2.  Then, the RO should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

Department of Veterans Affairs


